DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of copending Application No. 16/330,285 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the “monophosphate” as required in the copending Application ‘285 includes the hydrogenphosphate as required in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant claims 17-18, it is unclear what is used “in an amount of from 0.05 to 1 wt%” and what is being done to it; also, there is no clear antecedent basis for “the crystalline potassium chloride raw material”, it is unclear if it is the same as “a raw potassium chloride material”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dancy et al (4,385,920) in view of Phinney (2013/0091915), optionally further in view of Peacock et al (2014/0260467).
	Dancy ‘920 discloses a process for the granulation of potash salts by incorporation of a binder prior to the granulation step (note column 1, lines 8-11).  The 
The potash salts which can be granulated by the process of this invention include potassium chloride, potassium carbonate, etc. (note column 1, lines 64-68).  	
In the process, the potash salt is mixed with a phosphate binder and water is added, whether before or after mixing the potash salt with the binder (note column 1, lines 48-54).
	Suitable binders include mono- or disodium phosphate (NaH2PO4 or Na2HPO4), mono- or dipotassium phosphate (KH2PO4 or K2HPO4), or a mixture thereof (note column 2, lines 1-3).  These compounds are considered as hydrogenphosphates as required in the instant claims.
For the instant claim 3, the mono- or di-sodium and the mono- or di-potassium phosphate as disclosed in Dancy ‘920 are alkali metal hydrogen phosphates.

	For the instant claim 6, Dancy ‘920 discloses that water is added in an amount of 7.5 to 20%, the exact amount depending on the moisture content, the type and particle size of the potash and binder being used in the operation.  The mixing is carried out in a conventional drum or pan granulator, and additional water can be added as required to maximize the production of the preferred size granules (note column 1, lines 53-63).
	For the instant claims 8, 12 and 13, it would have been obvious to use the binder as disclosed in Dancy ‘920 in powder form since the mono- or disodium phosphate and the mono- or dipotassium phosphate are in solid form at room temperature.  Alternatively, it would have been obvious to one skilled in the art to mix the binder with 
For the instant claim 9, since it is known in the art that the presence of impurities such as calcium and magnesium in the potassium chloride would increase the fragility of the potassium product, it would have been obvious to one skilled in the art to keep the amount of magnesium and calcium compounds in the potassium chloride low.
	For the instant claim 10, Dancy ‘920 discloses that potash salts can be 5% plus 35 mesh (= 500 microns) and 26% minus 200 mesh (= 75 microns), this fairly discloses that 95% by weight of the potash salts would have a particle size of less than 2mm. 
For the instant claims 14 and 19, in the process of Dancy ‘920, the granulation is carried at an elevated temperature, such as from 160-200oF, thus, at the beginning of the granulation step, the potash salts are considered as being dried before they are granulated.
	For the instant claim 15, since the potash salts, such as potassium chloride, in Dancy ‘920 are for use in mixed fertilizers, it would have been obvious to one skilled in the art to add micronutrients to the potassium chloride because fertilizer conventionally contains micronutrients.	
Optionally, Peacock ‘467 can be applied to teach that micronutrient is commonly added to fertilizer composition (note paragraphs [0004] and [0027]).   The micronutrients can be directly incorporated in fertilizer granules as they are being produced.  This practice allows each granule of fertilizers to have a consistent concentration of the 

	The difference is Dancy ‘920 does not specifically disclose the use of at least one alkali metal carbonate in addition to the hydrogenphosphate binder.
	Phinney ‘915 discloses a method for synthesizing a compacted potassium chloride fertilizer product by providing a source of potassium chloride in a size distribution of between 30 mesh and 100 mesh; pulverizing a mixture of said source of potassium chloride in the presence of a binder; introducing at least one of sodium carbonate and sodium bicarbonate to avoid formation of magnesium chloride hydration complexes; feeding the pulverized mixture to a counter rotating roller system to yield a product in a size distribution between 4 mesh and 12 mesh (note paragraph [0017] and claim 1).
	Phinney ‘915 teaches that by making use of the sodium bicarbonate and/or sodium carbonate, magnesium chloride hydration complex is obviated.  This contributes to longer term storage, while maintaining flowability (note paragraph [0019]).
	It would have been obvious to one of ordinary skill in the art to add an alkali metal carbonate in addition to the binder in the process of Dancy ‘920, as suggested by Phinney ‘915 because such addition would avoid the formation of magnesium chloride hydration complex and it would contributes to longer term storage while maintaining flowability.
	For the instant claims 2 and 7, it would have been obvious to one skilled in the art to use any form of alkali metal carbonate, i.e. anhydrous, monohydrate, or other 
	
For the instant claims 1, 4, and 17-18, Phinney ‘915 discloses that the amount of sodium carbonate or bicarbonate added is between 0.01 to 0.5% by weight of the mixture (note paragraph [0017] and claim 1).  This claim overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
	
	For the instant claim 11, Phinney ‘915 can further be applied to teach that compression method could be used to form larger size potassium chloride (note claim 1).
For the instant claims 1, 5, 17-18 and 20, Dancy ‘920 discloses that the amount of binder, i.e. the at last one hydrogenphosphate additive, is of about 1.5 to 15% (note 

	For the instant claims 16-18, since the process of combined teaching of Dancy ‘920 and Phinney ‘915 would have all the positive process limitations as required in the claimed process, it would produce the same potassium chloride granules as the claimed product and the process of the combined teaching would be considered as a process for reducing moisture absorption of potassium chloride granules or increase fracture resistance of potassium chloride granules.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phinney ‘915, in view of Dancy ‘920, optionally further in view of Peacock ‘467 and/or Ferguson et al (2005/0036929).
Phinney ‘915 is applied is stated above.  
For the instant claims 2, 4, 7 and 9, see the reasons as stated above.

For the instant claim 11, Phinney ‘915 discloses that the granulating is done by compression, note the pressure of between 1000 and 2000 psi in claim 1.
For the presence of water in the instant claim 1 and the “moist” potassium chloride in claims 12-13, Phinney discloses that in situations where the binder is deficient any moisture, water may be added in an amount of between 0.1% by weight and 1.0% by weight (note paragraph [0026]).  Without a showing of criticality or unexpected results, the order of adding the ingredients, i.e. adding water to the potassium chloride first before adding the binder, is not seen as a patentable difference.
For the instant claim 15, the potassium chloride product of Phinney is for use in fertilizer, it would have been obvious to one skilled in the art to add micronutrients to the potassium chloride because fertilizers conventionally contain micronutrients.
Optionally, Peacock ‘467 can be applied as stated above.

The difference is Phinney ‘915 does not disclose that binder is a hydrogenphosphate.
Phinney ‘915 discloses that with respect to the binder, suitable examples include the grain type which are gluten containing (note paragraph [0026]).  The “grain type” binder is considered as being preferred in Phinney ‘915, not as a “mandatory” requirement.

For the instant claims 3, 5, and 8 the reasons as stated above.
It would have been obvious to one of ordinary skill in the art to use other binders, such as hydrogenphosphate binders as suggested by Dancy ‘920, in the process of Phinney ‘915 because those binders are known and conventional used for producing larger size potassium chloride product.
For the instant claims 6, 14 and 19, Dancy ‘920 can further be applied to teach that the amount of water added is depended on the moisture content, the type and particle size of the potassium chloride and the binder being used in the operation.  Thus, it would have been obvious to one skilled in the art to add an appropriate amount of water to the process of Phinney ‘915 when the binder would be changed to a hydrogenphosphate binder as suggested by Dancy ‘920.
Optionally, Ferguson ‘929 can be applied to teach a process for compacting potassium chloride (note claim 1).  Ferguson ‘929 discloses that for potassium chloride, when moisture migrates out of the particle, it tends to become more fragile and breaks down with handling, or during storage or transport (note paragraph [0025]); therefore, a binding agent is added to sequester moisture in the compacted potassium chloride (note claim 1 and paragraph [0027]).  This fairly teaches that the compacted potassium chloride should contain a certain amount of moisture in order to be less fragile and do not break down with handling, or during storage or transport.  It would have been obvious to one skilled in the art to add water (when the moisture is too low) or to dry the potassium chloride (when the moisture is too high) before the compacting step in Phinney ‘915 in order to achieve the desired level of water in the compacted product.

For the instant claims 16-18, see the reasons as stated above.

Applicant's arguments and declaration filed March 8, 2021 have been fully considered but they are not persuasive.
Applicants are requested to refer to the specification by page and line numbers, as originally filed, instead of the paragraph numbers of the P.G. publication in future responses.
It is noted that not all newly added limitations to the claims was underlined, for example, in claims 1, 17-18, the phrase “subsequently, granulating the treated potassium chloride material” should have been underlined.

The ODP rejection is maintained since Applicants’ have not pointed any deficiency in the rejection.

Applicants argue that Dancy describes no less than 1.5 wt% phosphate binder.
Dancy discloses that the binder can be used in an amount of “about 30 to 300 lbs” per ton of crystals, i.e. “about 1.5 to 15%” of binder.  The “about 1.5%” would include slightly lower values and it would have suggested a slightly lower value based upon a reasonable expectation of success.  There is no clear evidence on record to show the criticality of the claimed “1 wt%”.

3 and Na2CO3 at paragraph [0025] and describes the use of such compounds in combination with grain type binder described as gluten containing at paragraph [0026]).
Phinney ‘915 teaches, with sufficient specificity, the use of sodium carbonate or potassium carbonate (note paragraph [0019]).  Phinney ‘915 also teaches that the carbonate is added to prevent hydration of MgCl2 to magnesium chloride hydration complexes and this contributes to longer term storage, while maintaining flowability (note paragraph [0019]).  Thus, regardless of what is used as the binder in Phinney ‘915 or in Ferguson ‘929, the carbonate still functions in the same manner.  The amount of carbonate as disclosed in Phinney ‘915 (0.01 to 0.5 wt%) overlaps the claimed ranges (0.025 to 1 wt%), see In re Boesch and In re Malagari as stated above.
Applicants argue that Phinney fails to provide any evidence that an inorganic binder would functionally exchangeable with its grain-type binder.
For the rejection over Dancy in view of Phinney, Phinney is only applied to teach the addition of a carbonate in order to prevent the formation of the magnesium chloride hydration complex in order to promote long time storage for the potassium chloride product, not to teach the use of any particular binder.  For the rejection over Phinney in view of Dancy, granted that Phinney does not specifically disclose the use of an inorganic binder; however, Dancy is applied as stated above to teach that inorganic binder, such as hydrogenphosphate can be used for potash salts (such as potassium chloride) in fertilizer products (the potassium chloride in Phinney is also used in fertilizer products).  Furthermore, as evidenced by Ferguson, the use of inorganic binders as well 

The Declaration is fully considered but not persuasive for the following reasons:
For items 6-16, even though organic binders and inorganic binders work differently; however, they both can be used as binders for potassium chloride (note for example, paragraph [0027] of Ferguson).  For producing potassium chloride product with a particularly size, the amount of binder needed would varied depending on whether an organic binder or an inorganic binder is used and also on the actual compound used; however, it would have been obvious to one skilled in the art to select an appropriate amount of the selected binder in order to produce potassium chloride with the desired particles through routine experimentation.  Ferguson ‘929 discloses suitable ranges for SHMP when it is used as the binder.
For items 17-18, Ferguson ‘929 is not relied upon to teach the presence of moisture in the process of Dancy or Phinney.
For items 18-42 the alleged showing of unexpected results in cracking resistance, even in the case of higher relative air humidity, and moisture absorption, over products not using the combination is not persuasive for the following reasons:
The showing is not commensurate in scope with the claims.  In Applicants’ claims, there is no requirement regarding cracking resistance (in high relative air humidity), moisture absorption.  The product could be used immediately after being produced or it could be stored in low humidity.  As shown in Table 1 (on page 14 of Applicants’ specification), the unweathered potassium 
Even if the showing in item 20 of the Declaration was effective to show unexpected results, the few values for the carbonate and for the phosphate-containing binder do not cover the entire claimed ranges (see MPEP 716.02(d)), i.e. would a combination of 0.08 wt% of P954 and 0.05 wt% of sodium carbonate have the same “unexpected” result as Ex. No. 16 as compared to Ex. V18?
The examples as disclosed in Applicants’ specification and also shown in item 20 are limited to a process including the drying stage (only required in Applicants’ claims 14 and 15)  and compression agglomeration (only required in the instant claim 11), these limitations are not required in the independent claim 1.  The potassium chloride product that were subjected to the tests has a grain size of 2-4 mm; however, no particle size is required in Applicants’ claims or any evidence that the same “unexpected results” could be achieved for potassium chloride with other particle size.  
For the Examples in the Supplemental Table A in item 30, it is unclear what the process conditions were used for Examples A1, A2; therefore, no determination could be made regarding whether they are commensurate in scope with Applicants’ claims; for example, if the particle size obtained from Example A2 is different than that of Example 1, the hardness comparison .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        June 5, 2021